DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 13-15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gassaway (US 4,395,672) in view of Zhuang (US 2014/0043036).

With regard to claim 1, Gassaway, in Figures 1 & 2, discloses a timer based protection circuit (86), configured to: acquire a working current or an output voltage (voltage of line 22) of a protected object (battery 10 and charger 16); and compare (via 68) a voltage value converted from a current value of the working current or a voltage value of the acquired output voltage with a predetermined threshold (VR), wherein: when the voltage value converted from the current value of the working current or the voltage value of the acquired output voltage is greater than or equal to the predetermined threshold, the protection circuit resets the timer to cause the timer 
Gassaway does not teach that the comparator has a positive terminal connected to an end of a feedback element or a voltage dividing resistor so as to receive a voltage value, wherein the negative terminal is configured to be an input with a predetermined threshold.    
Zhuang, in Figure 3, teaches a protection circuit comprising a comparator with a positive and a negative terminal (10).  It is further taught that the positive terminal is connected to an end of a feedback element or a voltage dividing resistor (R) so as to receive a voltage value, wherein the negative terminal is configured to be an input with a predetermined threshold (30).    
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Gassaway with Zhuang, by including the comparator circuit of Zhuang in the protection circuit of Gassaway for the purpose of indicating to the user that an ESD event has occurred in the circuit if it is inversely soldered.   

With regard to claims 13-15, Gassaway in view of Zhuang discloses that the protected object comprises at least one of a controlled object and a load (the battery can be taken to be a load while being charged and the charger is a controlled object as it contains the switch 48 controlled by the controller 20) (re claim 13), wherein the controlled object comprises an external power switch (46 & 48) (re claim 14), wherein the timer comprises: a 555 timer chip (column 3, lines 16-20) (re claim 15).

With regard to claim 17, Gassaway, in Figures 1 & 2, discloses a method of utilizing a timer based protection circuit (86), comprising: acquire a working current or an output voltage (voltage of line 22) of a protected object (battery 10 and charger 16); comparing (via 68) a R); when the voltage value converted from the current value of the working current or the voltage value of the acquired output voltage is greater than or equal to the predetermined threshold, resetting by the protection circuit, the timer to cause the timer to output a low voltage level; and when the voltage value converted from the current value of the working current or the voltage value of the acquired output voltage is less than the predetermined threshold, keeping the timer to work normally (column 4, lines 20-22 & 41-45), wherein the protection circuit comprises a comparator with a positive and negative terminal (64, 68, 68, 70).
Gassaway does not teach that the comparator has a positive terminal connected to an end of a feedback element or a voltage dividing resistor so as to receive a voltage value, wherein the negative terminal is configured to be an input with a predetermined threshold.    
Zhuang, in Figure 3, teaches a protection circuit comprising a comparator with a positive and a negative terminal (10).  It is further taught that the positive terminal is connected to an end of a feedback element or a voltage dividing resistor (R) so as to receive a voltage value, wherein the negative terminal is configured to be an input with a predetermined threshold (30).    
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Gassaway with Zhuang, by including the comparator circuit of Zhuang in the protection circuit of Gassaway for the purpose of indicating to the user that an ESD event has occurred in the circuit if it is inversely soldered.   


Claims 2 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gassaway in view of Zhuang and further in view of Barbehenn (US 5,914,865).

With regard to claim 2, Gassaway in view of Zhuang teaches the timer based protection circuit according to claim 1, wherein the protection circuit comprises a detection unit (126-130), 
Gassaway in view of Zhuang does not teach a switch unit wherein the threshold comparison and driver unit is configured to control the switch unit to be switched on or off according to a comparison result; and the switch unit is connected with the timer, and the timer is configured to be reset by the switch unit when the switch unit is switched on and to work normally when the switch unit is switched off.
Barbehenn, in Figure 1, teaches a switching control circuit wherein an inductor is controlled by the output of a timer circuit.  An output voltage is detected by a comparison and driver circuit (D2 & R4) and if it rises above a threshold, a signal is provided to the reset pin of the timer to turn the timer off.  It is further taught that the device comprises a switch unit (opto-coupler) the threshold comparison and driver unit is configured to control the switch unit to be switched on or off according to a comparison result; and the switch unit is connected with the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Gassaway with Barbehenn, by providing a switching unit between the timer and comparison and driver unit, for the purpose of decoupling the output of the comparison unit from the timer.   

With regard to claim 18, Gassaway teaches the method according to claim 17, further comprising connecting a detection unit (126-130), of the protection circuit to the protected object, wherein the detection unit is configured to: acquire the working current or the output voltage of the protected object, and feed the voltage value converted from the current value of the working current or the voltage value of the acquired output voltage back to the threshold comparison and driver unit; connecting the threshold comparison and driver unit of the protection circuit to the detection unit and an input of the timer (the resistors 126-130 receive the output voltage and provide it comparator 68) of the protection circuit, wherein the threshold comparison and driver unit is configured to: receive the voltage value converted from the current value of the working current or the voltage value of the acquired output voltage which is fed back by the detection unit, compare the received voltage value converted from the current value of the working current or the received voltage value of the acquired output voltage with the predetermined threshold, and control the input pin of the timer to be switched on or off according to a comparison result; and is connected with the timer, wherein the timer is configured to be reset (via the reset pin) by the output of the comparison and driver unit when the unit is switched on and to work normally when the unit is switched off.  
Gassaway does not teach a switch unit wherein the threshold comparison and driver unit is configured to control the switch unit to be switched on or off according to a comparison result; 
Barbehenn, in Figure 1, teaches a switching control circuit wherein an inductor is controlled by the output of a timer circuit.  An output voltage is detected by a comparison and driver circuit (D2 & R4) and if it rises above a threshold, a signal is provided to the reset pin of the timer to turn the timer off.  It is further taught that the device comprises a switch unit (opto-coupler) the threshold comparison and driver unit is configured to control the switch unit to be switched on or off according to a comparison result; and the switch unit is connected with the timer, and the timer is configured to be reset by the switch unit when the switch unit is switched on and to work normally when the switch unit is switched off (column 3, lines 29-35 and column 3, line 58-column 4, line 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Gassaway with Barbehenn, by providing a switching unit between the timer and comparison and driver unit, for the purpose of decoupling the output of the comparison unit from the timer.   

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gassaway in view of Zhuang and Barbehenn as applied to claim 2 above, and further in view of Sadwick (US 2012/0299500).
	
	With regard to claim 3, Gassaway in view of Zhuang and Barbehenn teaches the protection circuit of claim 2.  
Gassaway in view of Zhuang and Barbehenn does not teach that the protection circuit is configured to acquire the working current of the protected object, the detection unit is a current detection unit, the current detection unit is connected to the protected object, the current 
Sadwick, in Figure 8, teaches protection for a power switching circuit comprising a 555 timer (202) wherein a comparator (230) is used to drive a switch (96) to control the timer.  It is further taught that the protection circuit is configured to acquire the working current of the protected object (paragraph 0042), the detection unit is a current detection unit (current sense resistor 90), the current detection unit is connected to the protected object (26), the current detection unit is configured to: acquire the working current of the protected object, convert the current value of the acquired working current into a voltage value (the opamp 90 operates by detecting the voltage difference across resistor 90), and feed the voltage value converted from the current value back to the threshold comparison and driver unit (230); and the threshold comparison and driver unit is connected to the current detection unit (90) and the switch unit, and the threshold comparison and driver unit is configured to: receive the voltage value which is converted from the current value and is fed back by the current detection unit, compare the received voltage value converted from the current value with the predetermined threshold, and control the switch unit to be switched on or off according to the comparison result (paragraphs 0042 & 0043).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Gassaway in view of Zhuang and Barbehenn with Sadwick, 

With regard to claims 4-9, Gassaway in view of Zhuang, Barbehenn and Sadwick discloses the device of claim 3, and further discloses that the current detection unit comprises a feedback element (Sadwick, 90), the feedback element is connected to the protected object (Sadwick, 26), and the feedback element is configured to: acquire the working current of the protected object, convert the current value of the acquired working current into the voltage value, and feed the voltage value converted from the current value back to the threshold comparison and driver unit (Sadwick 230 and paragraphs 0042 & 0043) (re claim 4), wherein the feedback element comprises at least one component selected from the group consisting of: a detection resistor (90), a transformer, and a Hall sensor (re claim 5), wherein, when the protection circuit is configured to acquire the output voltage of the protected object, the detection unit is a voltage detection unit, the voltage detection unit is connected to the protected object, and the voltage detection unit is configured to: acquire the output voltage of the protected object (Gassaway, column 4, lines 20-22 & 41-45), and feed the voltage value of the acquired output voltage back to the threshold comparison and driver unit (86); and the threshold comparison and driver unit is connected to the voltage detection unit and the switch unit, and the threshold comparison and driver unit is configured to: receive the output voltage of the protected object which is fed back by the voltage detection unit, compare the received voltage value of the output voltage of the protected object with the predetermined threshold, and control the switch unit to be switched on or off according to the comparison result (Gassaway, column 4, lines 20-22 & 41-45) (re claim 6), wherein: the voltage detection unit comprises a voltage dividing element (126-130), the voltage dividing element is connected to the protected object (via 22), and the voltage dividing element is configured to: acquire the output voltage of the protected object, perform a voltage division to the acquired output voltage, and feed a voltage (re claim 7), wherein the voltage dividing element comprises a first voltage dividing resistor (128) and a second voltage dividing resistor (130), one end of the first voltage dividing resistor is connected to the protected object, another end of the first voltage dividing resistor is connected to the second voltage dividing resistor, and an end of the second voltage dividing resistor that is not connected to the first voltage dividing resistor is connected to a grounding terminal (re claim 8), wherein the threshold comparison and driver unit comprises a comparison module and a driver module, wherein: the comparison module is configured to: receive the voltage value which is converted from the current value and is fed back by the feedback element or receive the voltage value which is obtained by the voltage division of the output voltage and is fed back by the voltage dividing element, compare the received voltage value converted from the current value or the received voltage value obtained by the voltage division of the output voltage with the predetermined threshold, and output the comparison result; and the driver module is configured to: transmit the comparison result output by the comparison module to the switch unit, and control the switch unit to be switched on or off (Gassaway, column 4, lines 20-22 & 41-45) (re claim 9).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gassaway in view of Zhuang and Sadwick.

With regard to claim 16, Gassaway, in Figures 1 & 2, discloses a device comprising a load and a timer based protection circuit (86), and the timer based protection circuit is configured to: acquire a working current or an output voltage (voltage of line 22) of a protected object (battery 10 and charger 16); and compare (via 68) a voltage value converted from a current value of the working current or a voltage value of the acquired output voltage with a predetermined threshold (VR), wherein: when the voltage value converted from the current value 
Gassaway does not teach a lighting device, wherein the load comprises a light-emitting element, or that the comparator has a positive terminal connected to an end of a feedback element or a voltage dividing resistor so as to receive a voltage value, wherein the negative terminal is configured to be an input with a predetermined threshold.    
Zhuang, in Figure 3, teaches a protection circuit comprising a comparator with a positive and a negative terminal (10).  It is further taught that the positive terminal is connected to an end of a feedback element or a voltage dividing resistor (R) so as to receive a voltage value, wherein the negative terminal is configured to be an input with a predetermined threshold (30).    
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Gassaway with Zhuang, by including the comparator circuit of Zhuang in the protection circuit of Gassaway for the purpose of indicating to the user that an ESD event has occurred in the circuit if it is inversely soldered.   
Sadwick, in Figure 9, teaches a timer based protection circuit for a load.  It is further taught that the load comprises a light-emitting element (26). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Gassaway with Sadwick, by using the device to protect an LED load, for the purpose of increasing the amount of devices which can use the protection circuit, thus increasing the marketability of the device.

Allowable Subject Matter
Claim 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a timer based protection circuit comprising all the features as recited in the claims and in combination with the positive terminal of the comparator being connected to the end of the feedback element to which the protected object is connected, or the positive terminal of the comparator is connected to an end of the first voltage dividing resistor to which the second voltage dividing resistor is connected, so as to receive the voltage value which is converted from the current value and is fed back by the feedback element or receive the voltage value obtained by the voltage division of the output voltage by the voltage dividing element, and the negative terminal of the comparator is configured to be input with the predetermined threshold, so as to compare the received voltage value converted from the current value or the received voltage value obtained by the voltage division of the output voltage with the predetermined threshold.

Claims 11 & 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because they depend on claim 10 which would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended the independent claims to include language which is similar in vein to allowable claim 10 but much broader in range.  For example, claim 10 was allowable because it depended from claims 2-9 and it’s allowability derives from a combination of the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott Bauer/Primary Examiner, Art Unit 2839